department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b05 plr-166084-04 spshepherd office_of_chief_counsel number info release date uil --------------------------- ------------------------- -------------------------------------- ------- ------- ---------------------- --------------------------- ------------------------------------ legen-d taxpayer -------------------------------------------------- residence ------------------------- ----------------------------------------------------- contractor architect year year year dear ---- ----------- this responds to your letter received on december 28th amended on january 14th requesting a ruling that the amounts received for reimbursement of legal fees and litigation costs are a nontaxable return_of_capital that will decrease your basis in the residence you hired contractor to construct a residence in accordance with plans prepared by architect you moved into the residence in year in year the residence sustained water damage caused by faulty construction you hired an attorney and agreed to pay the law firm on an hourly basis plus costs and a contingency fee you sued contractor and architect for breach of contract breach of implied warranty for fitness negligence and faulty construction you completed partial repairs in year for which you did not claim any losses you were awarded damages legal fees litigation costs and interest you requested a ruling that the amounts received for reimbursement of ------- case-mis number legal fees and litigation costs are a nontaxable return_of_capital that will decrease your basis in the residence pursuant to sec_4 of revproc_2005_3 2005_1_irb_118 the internal_revenue_service will not issue letter rulings in certain areas because of the inherently factual nature of the problem involved in your case because of the inherently factual nature regarding the potential allocation of the settlement award between damages and legal fees we will not issue the requested ruling below is a general discussion of the applicable law regarding the issue under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain sec_1011 provides generally that the adjusted_basis for determining gain from the sale_or_other_disposition of property is the basis determined under sec_1012 cost adjusted as provided in sec_1016 under sec_1016 basis is adjusted by expenditures receipts losses and other items properly chargeable to capital_account under sec_1001 the entire amount of gain must be recognized except as otherwise provided sec_1016 of the code provides that proper adjustment shall be made to the basis_of_property for expenditures receipts losses or other items properly chargeable to capital_account sec_1_1016-2 provides that the cost_basis shall be properly adjusted for any expenditure receipt loss or other item properly chargeable to capital_account including cost of improvements and betterments made to the property no adjustment shall be made in respect of any item which under any applicable_provision of law or regulation is treated as an item not properly chargeable to the capital_account but is allowable as a deduction in computing net or taxable_income for the taxable_year any receipt of funds or other accessions to wealth received by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the funds or accessions fit into one of the exclusions provided by other sections of the code 348_us_426 however a payment constituting a return of basis is generally not classified as income within the meaning of sec_61 because it is not an accession to wealth 144_f2d_110 1st cir cert_denied 323_us_779 in revrul_81_277 1981_2_cb_14 for a set price a contractor agreed to build a nuclear power plant for a taxpayer stricter regulatory environmental requirements were imposed during the construction_period and a dispute arose regarding the contractor’s case-mis number construction obligations the contractor paid the taxpayer the estimated cost to satisfy the stricter environmental standards and was thereby released from its construction obligations the revenue_ruling states that t he determination of whether the proceeds received in a lawsuit or received in settlement of a lawsuit constitute income under sec_61 of the code depends on the nature of the claim and the actual basis for recovery if the recovery represents damages for lost profits it is taxed as ordinary_income if however the recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return_of_capital and are not taxable as income id pincite the ruling holds that because the taxpayer received no economic gain as a result of the estimated cost payment and was merely made whole under the contract the payment was a return_of_capital reducing the taxpayer’s basis in the plant see also revrul_81_152 1981_1_cb_433 thus if a recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return_of_capital and are taxable only to the extent that the damages exceed the basis of the property replaced see 372_us_39 if all of the damages that you received in the lawsuit against contractor and architect are not income to you but are treated as a recovery_of basis you must reduce your basis in the residence by the damages and to the extent that the basis of the residence does not exceed the amount of the damages the damages are not includible in your gross_income this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_1 because a letter_ruling will not be issued a refund of the user_fee may be permitted under sec_15 e of revproc_2005_1 2005_1_irb_1 if taking into account all the facts and circumstances including the service s resources devoted to the request the associate chief_counsel in his sole discretion decides a refund is appropriate we believe that a refund of the user_fee is appropriate in this case and will recommend to the associate chief_counsel that the user_fee be refunded to you if you have any additional questions please contact our office at --------------------- sincerely roy hirschhorn assistant branch chief branch income_tax accounting
